Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/402,100 filed 5/2/2019 has been examined.
In this Office Action, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.

Claim 1 recites:
ranking the candidate answers of the plurality of candidate answers based on the score of
each candidate answer.
The limitation of ranking the candidate answers of the plurality of candidate answers based on the score of each candidate answer, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a user terminal, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the user terminal language, ranking in the context of this claim encompasses the user manually determining ranked candidate answers based on generic scoring. Similarly, the limitation of receiving; analyzing; generating; causing; obtaining; obtaining; extracting; feeding; scoring; 
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
generating/ranking candidate answers to questions is a method of human activity in marketing activities.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using user terminals to perform both the receiving; analyzing; generating; causing; obtaining; obtaining; extracting; feeding; scoring; providing and ranking steps. The user terminal in both steps is recited at a highlevel of generality (i.e., as a generic processor performing a generic computer function of ranking candidate answers) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea 

Dependent claims 2-13 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-13 are also directed towards
nonstatutory subject matter.

As per independent claims 14 and 20, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 14 and 20 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 15-19 merely add further details of the abstract steps/elements recited in claim 1 without integrating the idea into a practical application; or including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 15-19 are also directed towards non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-12; 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duboe et al., US Pub. No. 2011/0125734 A1.

As to claim 1 (and substantially similar claim 14 and claim 20), Duboe discloses a method comprising:
receiving a query from a user terminal, the query including a question having a linguistic
and syntactic structure;
(Duboe teaches user input queries with syntactic/semantic/grammatical components, i.e. syntactic  and linguistic structure [0034] As shown in FIG. 2A, the high level logical architecture includes the provision of a Query Analysis module 20 implementing functions for receiving and analyzing an
initial user query or question.;
see also [0097] It is understood that a natural language understanding device 210 or system that only requires syntactic and/or semantic parsing as described,; see also [0043] Parse and

e.g., noun phrases, verb phrases and predicate/ argument structure;
See also [0032] Finally, via their respective devices 12a, ... , 12n, functioning
as Input/Output devices, users are presented with an interface 110, e.g., a display on a monitor screen, where a user can enter criteria, topic or domain of interest, interactively modify the set of criteria 130, receive answers to any 'locally produced' questions, or make and enter choices among questions and received answers.)

analyzing the linguistic and syntactic structure of the question to determine at least a
context of the question;
(Duboe [0043] Alternately, a question may consist of a string and an implicit context, e.g., "Who was the shortest?" In this example, context may range from a simple another string e.g. "American presidents" or "Who was the tallest American president?" to any data structure, e.g. all intermediate results of processing of the previous strings-)

generating at least one search query based on the analyzing the linguistic and syntactic
structure of the question;
(Duboe [0062] A Term Weighting & Query Expansion module implementing functions for creating a query against modules 11 and 21 (part of query generation) with an embodiment implementing query expansion )

causing the at least one search query to be executed on at least one data store;
(Duboe [0062] a query is created and run against all of the structured and unstructured primary data sources 11 in the (local or distributed) sources database or like memory storage device(s ). This query is run against the structured (KB), semi-structured (e.g., Wikipedia, IMDB databases, 

obtaining a plurality of candidate answers in response to the execution of the search
query;
(Duboe [0062] generate a candidate answer list 39 ( also as a CAS, or an extension of prior CAS); see also [0083] The output of the "Candidate Answer Scoring" module 40 is a CAS structure having a list of answers with their scores given by the processing modules in the answer scoring modules included in the Candidate Answer Scoring block 40)

obtaining a linguistic and syntactic analysis of each candidate answer of the plurality of
candidate answers, wherein the question is paired with each candidate answer of the plurality of
candidate answers to form a plurality of question-answer pairs;
(Duboe [0027] FIG. 1 shows a system diagram depicting a highlevel logical architecture 10 and methodology for generating question-answer (QA) pairs based on a corpus of textual data.; see also [0031] The control module component 200 further includes a question production module 220 for producing a list of candidate questions, and question answer (QA) pairs based
on a text 181 and results of text analysis. Control module component 200 further includes an answer analysis 240 module capable of analyzing lists of question answer pairs and deciding whether a list of question answer pairs satisfies the criteria 130; [0093] For example, the answer/question criteria may specify: a) that the question must uniquely identify the answer; b) that the answer must be one or two words at most (not counting stopwords like 'a', 'the' 'of' ...
), for example; c) the question must include reference to a known event and/or a human.)

extracting at least one feature for each question-answer pair of the plurality of question answer
pairs;

Evidence Gathering block 50 (which includes implementing SPR 40A and Candidate Answer Scoring 40B), and generates a score for each candidate answer. FIG. 2B shows a machine learning implementation where the "answer ranking" module 60 includes a trained model component 70 produced using a machine learning techniques from prior data.)

feeding the extracted at least one feature for each question-answer pair into a ranking
model;
(Duboe [0088] Thus in the QA sub-system architecture diagram of FIG. 2B, the "answer ranking" module 60 thus receives a plurality of CAS-type data structures 59 output from the
Evidence Gathering block 50 (which includes implementing SPR 40A and Candidate Answer Scoring 40B), and generates a score for each candidate answer. FIG. 2B shows a machine learning implementation where the "answer ranking" module 60 includes a trained model component 70 produced using a machine learning techniques from prior data.)

scoring, by the ranking model, for each feature of the at least one feature, each question answer
pair, wherein a score for a particular question-answer pair resulting from the scoring
represents a probability that the particular candidate answer of the particular question-answer
pair is a correct answer to the question;
(Duboe [0078] This may be performed by the Candidate Answer Scoring block 40, shown in
FIG. 2A, as part of the evidence gathering module 50, and particularly, a Candidate Answer Type Analysis module 400 that produces a probability measure that Candidate Answer is
of the correct type based, e.g., on a grammatical and semantic analysis of the document with which the Candidate Answer appears.; see also [0086] a Candidate Answer Type Analysis 

ranking the candidate answers of the plurality of candidate answers based on the score of
each candidate answer; 
(Duboe [0086] The output of the "Candidate Answer Scoring" module 40B is a CAS structure having a list of answers with their scores given by the modules.)
and
providing at least one of the ranked candidate answers as answer to the question in the
query
(Duboe [0118] a. "what was the legendary battle against a massive Persian army in 480 BC in which King Leonidas led a small army?" with the answer being "The Battle of Thermopylae".
[0119] In one embodiment, the system 10 maintains a running list of questions and answers 120 (FIG. 1). Thus, a final list 120 can be generated (i.e., for which all criteria 130 hold) for immediate or subsequent delivery as an output, and/or saved for future use.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply a probability measure as a probability score as taught by Duboe since it was known in the art that question and answer systems provide machine learning algorithms can be applied to the entire content of the CASes together with the information about correctness of the candidate answer. (Duboe [0037]).






structure of the question includes one of: natural language processing, entity recognition, frame
classification, key number classification, and embeddings analysis (DuBOe [0044] Thus, the QA sub-system module 100 leverages the concept of"LexicalAnswer Type" (LAT) not the "ontological answer type". While the two are related, ontologies are typically predefined (and finite), the LATs are computed from a natural language analysis of the query and provide more a description of an answer than its ontological category).

As to claim 5, Duboe discloses the method of claim 1, further comprising pre-processing the received question prior to the analyzing, wherein the pre-processing includes determining whether the question is of a type that can be answered by a headnote, and wherein each candidate answer of the plurality of candidate answers is a headnote (Duboe [0062] As further described with respect to FIG. 2A, the "Candidate Answer Generation" module 30 receives the
CAS-type query results data structure 28 output from the Question/Query analysis block 20, and generates a collection of candidate answers based on documents stored in Primary Sources 11 and in Answer Source KB 21. The "Candidate Answer Generation" module 30 includes, but is not limited to, one or more of the following functional sub-processing modules: A Term Weighting & Query Expansion module implementing functions for creating a query against modules 11 and 21 (part of query generation) with an embodiment implementing query expansion (see, e.g., http://en.wikipedia.org/ wiki/Query_expansion); a Document Titles (Document Retrieval in Title Sources) module implementing functions for detecting a candidate answer (from sources 11 and21)).




answers, in one embodiment, as parallel processing operations. In one embodiment, the architecture may be employed utilizing the Common Analysis System (CAS) candidate
answer structures (such as is described at incubator.apache.org/uima/ ... /uima/cas/package-summary.html);
see also [0062] Further, referring to FIG. 2A, as a result of implementing the functional modules
of the Candidate Answer Generation block 30, a query is created and run against all of the structured and unstructured primary data sources 11 in the (local or distributed) sources database or like memory storage device(s ). This query is run against the structured (KB), semi-structured (e.g., Wikipedia, IMDB databases, a collection of SEC filings in XBRL, etc.), or unstructured data (text repositories) to generate a candidate answer list 39 ().

As to claim 7, Duboe discloses the method of claim 1, wherein the obtaining the linguistic and syntactic analysis of each candidate answer of the plurality of candidate answers includes analyzing the linguistic and syntactic structure of each candidate answer prior to the obtaining the plurality of candidate answers in response to the execution of the search query, wherein the linguistic and syntactic analysis of each candidate answer is obtained from a database ((Duboe [0035] In FIG. 2A, the system 100 further includes an Evidence Gathering module 50 interfacing with the primary sources 11 and know ledge base 21 for concurrently analyzing the evidence based on passages having candidate answers; see also ).

As to claim 8, Duboe discloses the method of claim 1, further comprising post-processing the ranked candidate answers, wherein the post-processing includes one of:
applying constraint rules to the ranked candidate answers, to ensure that the candidate
answers contain required elements, wherein a particular ranked candidate answer is eliminated as a candidate answer based on a constraint rule being met
(Duboe [0111] Additionally, the process may return to already processed documents to obtain additional constraints on the predicates (for example, last document introduces a new important event, but the constraint to make it unique must come from a prior received document).;
See also [0133] The analysis and control module 520 enables the enforcement of criteria/constraints 517 on the question/answer list 511 and may utilize the functionality for Question/answer extraction such as provided in QA sub-system module for Open Domains 100); and
applying weighting rules to one of penalize and boost a ranked candidate answer (Duboe [0062] A Term Weighting & Query Expansion module implementing functions for creating a query against modules 11 and 21 (part of query generation) with an embodiment implementing
query expansion; see also [0078] The a scoring function can be expressed as a weighted combination of different typing scores,).

As to claim 9, Duboe discloses the method of claim 1, wherein the providing at least one of the ranked candidate answers as answer to the question in the query includes performing a threshold determination to the at least one of the ranked candidate answers to determine whether the at least one of the ranked candidate answers will be provided as an answer to the question based on a threshold (Duboe [0091] If the classification score is higher than a threshold, this answer is deemed as an acceptable answer.[0092] This includes determining
uniqueness of answers, confidence about thresholds, etc.).

As to claim 10, Duboe discloses the method of claim 9, wherein the threshold is a threshold value of a probability that the at least one of the ranked candidate answers is a correct answer, wherein the at least one of the ranked candidate answers is determined to be provided as an answer to the question when a probability score of the at least one of the ranked candidate answers exceeds the threshold value (Duboe [0078] Candidate Answer Type Analysis module 400 that produces a probability measure that Candidate Answer is of the correct type based, e.g., on a grammatical and semantic analysis of the document with which the Candidate Answer appears. In one embodiment, this processing entails using an automated scoring function that compares candidate answer lexical types (LAT) to the query LAT and producing a score
for each candidate answer.; see also Duboe [0091] If the classification score is higher than a threshold, this answer is deemed as an acceptable answer.[0092] This includes determining
uniqueness of answers, confidence about thresholds, etc).

As to claim 11, Duboe discloses the method of claim 1, wherein the extracted at least one feature includes at least one of: a linguistic similarity feature, a concept coordination feature, a topicality feature, an abstract/concrete classification feature, and a key number scoring function feature (Duboe [0087] As described herein, multiple parallel operating modules may be implemented to compute the scores of the candidate answers with the scores provided in CAS-type data structures 59 based on the above criteria: e.g., is the answer satisfying similar lexical and semantic relations ( e.g. for a query about an actress starring in a movie, is the answer a
female, and does the candidate satisfy actor-in-movie relation?); how well does the answer and the query align; how well the terms match and do the terms exist in similar order.).



a parser with a semantic interpreter.).

Referring to claim 15, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 16.

Referring to claim 17, this dependent claim recites similar limitations as claim 10;
therefore, the arguments above regarding claim 10 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 12;
therefore, the arguments above regarding claim 12 are also applicable to claim 18.

Referring to claim 19, this dependent claim recites similar limitations as claim 13;
therefore, the arguments above regarding claim 13 are also applicable to claim 19.

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Duboe et al., US Pub. No. 2011/0125734 A1, in view of Chang et al., US Pub. No. 2017/0177715 A1.

As to claim 3, Duboe does not disclose:
wherein the context of the question includes the intent of the question, and wherein the frame classification includes classifying the question into at least one frame category associated with the intent of the question;

However, Chang discloses:
 the method of claim 2, wherein the context of the question includes the intent of the question, 
(Chang [0004] The semantic intent that is extracted from the natural language input is then used to fill in the selected logical form template, such as to fill in entity, subject, predicate, and
object slots using the semantic entity and semantic representation. The filled-in logical form template is then mapped to form a database query;
see also [0130] A semantic intent of the natural language input is extracted as a semantic entity and a semantic representation of the natural language input)
and wherein the frame classification includes classifying the question into at least one frame category associated with the intent of the question
(Chang [0004] The question classification labels that classify the question included in the natural language input are then used to select at least one of a plurality of logical form templates; see also [0129] The natural language input is classified as corresponding to respective ones of a plurality of classes of questions using at least one question classification label (block 1504). The question classifier module 202, for instance, may employ a classifier model 504 to classify a
natural language input 106 into a respective class, e.g., who, what, when, where, which, why, or how many ).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply intent extraction and query classification as taught by Chang by since it was known in the art that natural language query systems provide techniques and systems to automatically extract tuples from natural language questions to capture the intent of a natural language question that is robust to various language ambiguities. (Chang 0032).

As to claim 13, Chang discloses, under the rationale above, the method of claim 12, wherein the analyzing the linguistic and syntactic structure of the question includes determining a frame into which the question is classified, wherein the semantic search query includes:

obtaining a frame-specific search template, the frame-specific search template associated
with the frame of the question, and wherein the frame-specific search template defines at least
one placeholder corresponding to an element of the frame of the question;
(Chang [0122] In another example, the techniques are configured to perform automatic semantic frame slot-filling The regularized <S,P,O> slot structure of the logical form eliminates
the need for numerous ad hoc slot filling rules and increases generality when logical form templates are extended or new logical form templates are introduced. Thus, logical form slot filling may rely solely on the <S,P,O> extractor. Complex <S,P,O> extractions can be handled recursively or by use of a dependency parser.)

identifying an entity in the question corresponding to the element of the frame corresponding to the at least one placeholder; and
(Chang [0130] A semantic intent of the natural language input is extracted as a semantic entity and a semantic representation of the natural language input; see also [0003] A semantic intent of the natural language input is extracted as a semantic entity ( e.g., person, place, time entities, 
replacing the placeholder in the frame-specific search template with the identified entity
to generate a complete frame-specific search template, wherein the generating at least one search query is based on the complete frame-specific search template (Chang [0004] The semantic intent that is extracted from the natural language input is then used to fill in the selected logical form template, such as to fill in entity, subject, predicate, and object slots using the semantic entity and semantic representation. The filled-in logical form template is then mapped to form a database query).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Duboe et al., US Pub. No. 2011/0125734 A1, in view of Adjaoute et al., US Pub. No. 
2019/0213498.
As to claim 4, Duboe does not disclose:
wherein the at least one frame category is one of:
Admissibility, Availability of Damages or Remedy, Burden of Proof: Construction of
Instruments, Court Authority, Elements, Factors, and Tests, Accrual of Statute of Limitations,
Tolling of Statute of Limitations, Duration of Statute of Limitations, Standard of Review,
Enforceability of Contracts, and Others

However, Adjaoute discloses:
discloses the method of claim 2, wherein the at least one frame category is one of:
Admissibility, Availability of Damages or Remedy, Burden of Proof: Construction of

Tolling of Statute of Limitations, Duration of Statute of Limitations, Standard of Review,
Enforceability of Contracts, and Others 
(Adjaoute [0283] FIG. 20 represents a machine reader method 2000 for screening millions of electronic messages 2002 per second for their subject context, content, and sentiments. ; see also [0364] Burden of proof, [0353] Enforcement, [0358] D) Damages, court, [0363] Standard, Statute, Statute of limitation, Subpoena, Suit, Summons, System ).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply context classification as taught by Adjaoute by since it was known in the art that natural language systems provide data mining, or knowledge discovery, in databases is the nontrivial extraction of implicit, previously unknown and potentially useful information from data where it is the search for relationships and global patterns that exist in large databases but are hidden among the vast amount of data using particular classifications, association rules and analyzing sequences; data is extracted, analyzed and presented graphically, which allows for data mining, or knowledge discovery in databases is the nontrivial extraction of implicit, previously unknown and potentially useful information from data.. (Adjaoute 0235).










CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        1/13/2021